McMILLAN, Judge.
This is an appeal from the denial of petitioner’s Rule 32, A.R.Cr.P., petition.
The record indicates that the petitioner pleaded guilty to robbery in 1982. He did not appeal. In November 1991, he filed the instant petition attacking his 1982 guilty plea. In the order dismissing the petition, the trial judge found that the petition was barred by the two-year limitations period. Rule 32.2(c), A.R.Cr.P.
The State submits that the trial court’s summary dismissal was entered without a response by the State as required by Rule 32.7(a), A.R.Cr.P., and by Ex parte Rice, 565 So.2d 606 (Ala.1990). We agree.
Rule 32.7(a), A.R.Cr.P. provides:
“(a) Prosecutors Response. Within thirty (30) days after the service of the petition, or within the time otherwise specified by the court, the district attorney (or, in the case of a petition filed in the municipal court, the municipal prosecutor) shall file with the court and send to the petitioner or counsel for the petitioner, if any, a response, which may be supported by affidavits and a certified record or such portions thereof as are appropriate or material to the issues raised in the petition.”
Therefore, based on the aforementioned legal authority, this case is remanded to the trial court to require the State to respond to petitioner’s Rule 32 petition.
REMANDED WITH INSTRUCTIONS.
All Judges concur.